Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 8/10/2022, and is a Final Office Action. Claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42 are pending in the application. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. Some of the relevant claimed limitations include: receiving input and ultimately displaying the promotion/select promotion component generators, each embody a set of processes that determine a promotion component of the promotion/a plurality of promotion component generators, each executing independently to determine a particular promotion component/receiving self-service indicator(s) indicative of one or more features of a merchant, including one or more of a type of merchant industry, the type of products or services sold, the size of the merchant, the merchant location, the merchant sales volume, merchant reviews and ratings/storing the one or more merchant self-service indicators that were input by the user/generating a plurality of promotion components, the plurality of promotion components comprising at least a first and second promotion component/comparing the one or more merchant self-service indicators that were previously stored upon receiving their input by the user against required and additional inputs associated with each of the plurality of promotion component generators, the required and optional inputs determined based on schemata associated with each particular promotion component generator and stored within a set of promotion component generator data/automatically selecting one or more component generators dynamically based on an availability of the required and optional inputs/determining an unavailability of any of the plurality of promotion component generators having required inputs that are not available as determined in the comparison of the one or more merchant self-service indicators that were input by the user against the required and optional inputs associated with each of the plurality of promotion component generators/determining based on the availability of the required and optional inputs, a first set of inputs for the first promotion component generator based on a schema associated with the first promotion component generator for use in a promotion generation operation to generate the promotion/determining based on the availability of the required and optional inputs, a second set of inputs for generation of a second promotion component, different than the first promotion component, via selection of a different promotion component generator based on a second schema associated with the different promotion component generator for use in the promotion generation operation to generate the promotion/providing, automatically, a subset of the first set of inputs to the first promotion component generator, wherein a remaining input, despite being available, is subject to one or more dependencies, resulting in a delayed availability to the different promotion component generator/providing, automatically, the second set of inputs to the different promotion component generator/receiving a preview promotion component or work-in-progress promotion component until the remaining input of the first set of inputs are provided, wherein the preview component is dynamically updated as a new promotion component is generated/providing, automatically, upon completion of all dependencies, the remaining input of the first set of inputs
to the different promotion component generator/receiving the at least one first component from the first promotion component generator in a particular format defined within the schema associated with the first promotion component generator/receiving the second component of the promotion from the different promotion component generator in a particular format defined within a schema associated within the different promotion component generator/generating a promotion comprising at least the at least one first component and the second component, the promotion further comprised of a plurality of promotion components, wherein the promotion components include any of a promotion titles, a promotion lede including a short text phrase displayed under the promotion title, a promotion image, a promotion price, a promotion discount level, a promotion style sheet, a promotion font, a promotion e-mail subject, wherein the promotion is presented media indicative of a  promotional value that upon purchase or acceptance results in an issuance of an instrument configured for use toward at least a portion of a purchase of particular goods, services, or experiences defined by the promotion. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “the system can be configured to, for example, monitor and analyze various promotion offers, including current promotion offers and analytics data about promotion-related purchases, that enable the system to determine the relative successfulness of a promotion offer for a merchant and/or category of merchant”, “the system can present the generated promotion offer to the newly registered merchant for approval and/or make the promotion offer to consumers”, “embodiments may…for providing a merchant self-service interface in a modular manner”.
Claim 1 includes the additional limitations of: a first interface/first application/merchant device/database/processor/preview promotion component or work-in-progress promotion component/communications module, performing parallel/ asynchronous parallel processing (accessing each of a plurality of promotion component generators individually and in parallel with one another to asynchronously process promotion component generation requests without direct integration between the promotion component generators/the accessing, individually and in parallel, of each of the plurality of promotion component generators without direct integration with particular promotion component generators enables new promotion component generators to be made available and changes to be made to any individual promotion generators without impacting processing or design of the first application/the plurality of promotion component generators comprise parallel promotion component generators that enable parallel execution of the self-service indicators without impacting execution of any other promotion component generator), parallel promotion component generators that perform parallel processing, representing data in a markup language format. This judicial exception is not integrated into a practical application because: the computing elements above represent generic computing elements. Performing parallel/asynchronous parallel processing does no more than link the use of the judicial exception to a particular technological environment/field of use. Representing data in a markup language represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the computing elements represent generic computing elements. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Performing parallel/asynchronous parallel processing does no more than link the use of the judicial exception to a particular technological environment/field of use. Representing data in a markup language represents insignificant extra-solution activity – i.e. it represents, as known to one of ordinary skill in the art at the effective filing date, a well-known and conventional computer language that uses tags to define elements within a document. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 14 and 27 are directed to an apparatus and computer-readable medium for performing the limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract ideas as Claim 1.The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
 Remaining dependent claims 2, 4-9, 11-12, 15, 17-22, 24-25, 28, 30-35, 37-38, 40-42 further include the additional elements of an interface. The interface represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: dynamically generate a dependency graph for the plurality of promotion component generators based at least in part on the automatically selected one or more promotion component generators. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see above, thus still being in the mental process category. The dependent claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Amended claims are not subject to interpretation under section 112 (f), and are sufficiently supported by the structure explicitly recited in the claims themselves and set forth in the Specification as originally filed – para 54
	Examiner agrees.

				Claims have been amended the address the alleged insufficient antecedent basis (“the processing or design of the self-service management application”). Claims as amended overcome the 35 USC 112 rejections.
	Examiner agrees. The 35 USC 112 rejection has been overcome and has been withdrawn.

				Prong one: claims do not recite a mere abstract idea
				the claimed elements enable such modular generation of the data object without the generators impacting one another. The claims recite particular technical steps for generating a data object using asynchronously performed, individual generators operating in parallel.
	Examiner respectfully disagrees that the claimed invention does not recite an abstract idea. The claimed invention does recite an abstract idea.  Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. Some of the relevant claimed limitations include: receiving input and ultimately displaying the promotion/select promotion component generators, each embody a set of processes that determine a promotion component of the promotion/a plurality of promotion component generators, each executing independently to determine a particular promotion component/receiving self-service indicator(s) indicative of one or more features of a merchant, including one or more of a type of merchant industry, the type of products or services sold, the size of the merchant, the merchant location, the merchant sales volume, merchant reviews and ratings/storing the one or more merchant self-service indicators that were input by the user/generating a plurality of promotion components, the plurality of promotion components comprising at least a first and second promotion component/comparing the one or more merchant self-service indicators that were previously stored upon receiving their input by the user against required and additional inputs associated with each of the plurality of promotion component generators, the required and optional inputs determined based on schemata associated with each particular promotion component generator and stored within a set of promotion component generator data/automatically selecting one or more component generators dynamically based on an availability of the required and optional inputs/determining an unavailability of any of the plurality of promotion component generators having required inputs that are not available as determined in the comparison of the one or more merchant self-service indicators that were input by the user against the required and optional inputs associated with each of the plurality of promotion component generators/determining based on the availability of the required and optional inputs, a first set of inputs for the first promotion component generator based on a schema associated with the first promotion component generator for use in a promotion generation operation to generate the promotion/determining based on the availability of the required and optional inputs, a second set of inputs for generation of a second promotion component, different than the first promotion component, via selection of a different promotion component generator based on a second schema associated with the different promotion component generator for use in the promotion generation operation to generate the promotion/providing, automatically, a subset of the first set of inputs to the first promotion component generator, wherein a remaining input, despite being available, is subject to one or more dependencies, resulting in a delayed availability to the different promotion component generator/providing, automatically, the second set of inputs to the different promotion component generator/receiving a preview promotion component or work-in-progress promotion component until the remaining input of the first set of inputs are provided, wherein the preview component is dynamically updated as a new promotion component is generated/providing, automatically, upon completion of all dependencies, the remaining input of the first set of inputs
to the different promotion component generator/receiving the at least one first component from the first promotion component generator in a particular format defined within the schema associated with the first promotion component generator/receiving the second component of the promotion from the different promotion component generator in a particular format defined within a schema associated within the different promotion component generator/generating a promotion comprising at least the at least one first component and the second component, the promotion further comprised of a plurality of promotion components, wherein the promotion components include any of a promotion titles, a promotion lede including a short text phrase displayed under the promotion title, a promotion image, a promotion price, a promotion discount level, a promotion style sheet, a promotion font, a promotion e-mail subject, wherein the promotion is presented media indicative of a  promotional value that upon purchase or acceptance results in an issuance of an instrument configured for use toward at least a portion of a purchase of particular goods, services, or experiences defined by the promotion. Independent claims 14 and 27 are directed to an apparatus and computer-readable medium for performing the limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract ideas as Claim 1. Remaining dependent claims 2, 4-9, 11-12, 15, 17-22, 24-25, 28, 30-35, 37-38, 40-42 further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: dynamically generate a dependency graph for the plurality of promotion component generators based at least in part on the automatically selected one or more promotion component generators. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see above, thus still being in the mental process category. The dependent claims further narrow the abstract ideas of the independent claims. 

				Prong Two: the Office Action does not provide additional analysis with respect to the additional elements
	The previous as well as current Office Action have provided a detailed, reasoned 35 USC 101 analysis; Examiner has identified the claimed limitations that recite an abstract idea, has identified the additional elements of the claimed invention, and has provided a reasoning as to why the additional elements, alone or in combination, do not integrate the judicial exception into a practical application or represent significantly more than the abstract idea itself. See Office action above for the detailed, reasoned 35 USC 101 analysis.

				claims utilize the various technical elements to effectuate various technical improvements
	The claimed computing elements that are used to implement the claimed invention represent generic computing elements, as noted in the Office Action above.  Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “the system can be configured to, for example, monitor and analyze various promotion offers, including current promotion offers and analytics data about promotion-related purchases, that enable the system to determined the relative successfulness of a promotion offer for a merchant and/or category of merchant”, “the system can present the generated promotion offer to the newly registered merchant for approval and/or make the promotion offer to consumers”, “embodiments may…for providing a merchant self-service interface in a modular manner”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Applicant points to the Spec, para 32, 54, 86, 100.
	Paras 32, 54, 86, 100 describe business process/practice optimizations that the claimed invention seeks to address. They also describe some inherent benefits of using parallel processing: “allowing the promotion and marketing service to incrementally and/or partially automate elements of the promotion generation process without disrupting manual implementations”, “promotion component generators may function as separate processes that receive defined inputs and provide defined outputs”. The claimed features of performing parallel/asynchronous parallel processing, some of which are described in the paras above, do no more than link the use of the judicial exception to a particular technological environment/field of use, as noted in the Office Action above; see Office Action above for the reasoned, detailed 35 USC 101 analysis. That using parallel/modular processing allows for separate processing represents both the reason as to why parallel processing is used in a computing environment, as well as the inherent benefit of using parallel processing, as known to one of ordinary skill in the art at the effective filing date of the invention.  There is no technical support/technical evidence in the Applicant’s Spec., including the paras above, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				claims provide technical improvements in the field of data object generation utilizing asynchronous, independent, parallel processes that reduce the time and computing resources required for such generation, reduce or eliminate conflicts between processes cause by modifications to one of such processes, and thereby represent robust, efficient, and accurate implementations
	The claimed invention recites an abstract idea, as noted in the Office Action above. Generating a promotion represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Using asynchronous/parallel processing, as noted in the previous as well as current Office Action above, represents an additional element, that does no more than link the use of the judicial exception to a particular technological environment. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				claims recite “automatically selecting one or more promotion component generators dynamically based on an availability of the required and optional inputs”
	The claimed limitation of “automatically selecting one or more promotion component generators dynamically based on an availability of the required and optional inputs” recites an abstract idea, as noted in the Office Action above, i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity.

				claim 11 recites “dynamically generating a dependency graph for the plurality of promotion component generators based at least in part on the automatically selected one or more promotion component generators.”
	The claimed feature of Claim 11 further narrows the abstract idea of dependent claim 1 –  
i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. It also recites the abstract concept of a mental concept  - i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG.

				the dynamically generated dependency graph further provides a technical advantage in the field of data object generation. Applicant points to the Spec., para 98.
The claimed feature of Claim 11 further narrows the abstract idea of dependent claim 1 –  
i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. It also recites the abstract concept of a mental concept  - i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG. There is no technical support/technical evidence in the Applicant’s Spec., including para 98, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Applicant points to the Spec., para 73
	Para 73 describes several features that are not currently claimed – e.g. an URL associated with an image and coordinate inputs for cropping the image associated with the URL. See Office Action above for the detailed, reasoned 35 USC 101 analysis, which identifies the claimed limitations that recite an abstract idea, identifies the additional limitations of the claimed invention, and provides a reasoning as to why the additional limitations do not, alone or in combination, integrate the judicial exception into a practical application or represent significantly more than the abstract idea itself.

				claims recite “receiving a preview promotion component or work-in-progress promotion component until the remaining input of the first set of inputs are provided, wherein the preview component is dynamically updated as a new promotion component is generated”. Applicant points to the Spec., para 85, 87.
				These features improve the field of data generation by enabling synchronization of the dynamically generated components, and simultaneously enabling use of the intermediary preview promotion component or work-in-progress promotion component for final object (e.g. promotion) visualization and/or modification of processes for one promotion component generator without impacting the other promotion component generators.
	The claimed limitation of “receiving a preview promotion component or work-in-progress promotion component until the remaining input of the first set of inputs are provided, wherein the preview component is dynamically updated as a new promotion component is generated” does recite an abstract idea, as noted in the Office Action above – i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. There is no technical support/technical evidence in the Applicant’s Spec., including para 85, 87, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Examiner respectfully disagrees. The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As per the MPEP, the phrase “meaningful limitations” “has been used by the courts even before Alice and Mayo in various context to describe additional elements that provide an inventive concept to the claim as whole”; limitations are considered meaningful limitations “when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application.” As noted in the Office Action above, the instant claimed invention does not include any meaningful limitations – i.e. additional limitations that integrate the judicial exception into a practical application or represent significantly more than the abstract idea itself.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/26/2022